738 N.W.2d 229 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonio Montez BAILEY, Defendant-Appellant.
Docket No. 133562. COA No. 274556.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the February 12, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.